Per Curiam,
The facts of this case are substantially like those in Forsythe v. Forsythe, 108 Pa. 129, and furnish a basis for a like judgment. There, as here, a devise was made to a widow for life with an absolute power of testamentary disposition which was exercised; and it was held that the title made by the widow was in fee. The power of testamentary disposition necessarily excluded the life estate given the widow and made her will inoperative unless as an execution of it. Even a general devise of real estate raises a presumption of intention to execute the power, and no recital of the power is necessary: Act June 4, 1879, sec. 3, P. L. 88. There was, therefore, no error in entering judgment, on the case stated, in favor of the plaintiff.
Judgment affirmed.